Willie, Chief Justice.
The only question for our determination in this case is, where the location of a disputed line between adjacent surveys has been determined in an action of trespass to try title, and there is no question as to the title to either survey, is the defeated plaintiff entitled to his second suit in order to have another adjudication of the same question ? This precise point was decided in the case of Spence v. McGowan, 53 Tex., 30, where it was held that such second suit could not be maintained.
Our Revised Statutes provide that such suits may be brought only in cases where the first action was begun before their adoption, viz., September 1,1879. The question must therefore soon cease to be of any practical importance. For this reason we the more readily yield our assent to a final settlement of the point in accordance with the opinion of our predecessors in the above cited cause. Regarding that decision as authoritative, the court below could not have done otherwise than sustain a general demurrer to the petition and dismiss the cause, and its judgment is affirmed.
Affirmed.
Associate Justice Stayton did not sit in this case.